Exhibit 15.1 Consent of Jun He Law offices, PRC Counsel IFM Investments Limited 26/A, East Wing, Hanwei Plaza No.7 Guanghua Road, Chaoyang District Beijing People’s Republic of China Dear Sir or Madam: We hereby consent to the references to us by IFM Investments Limited (“the Company”) under the heading “Risks Related to Doing Business in China” in the Annual Report on Form 20-F of the Company for the year ended December 31, 2009. Yours faithfully, For and on behalf of /s/ Jun He Law Offices JUN HE LAW OFFICES June 30, 2010
